EXHIBIT 10(g)

 

SEMICONDUCTOR PURCHASE AGREEMENT

 

This Semiconductor Purchase Agreement, its Supplement and Attachments
(collectively “Agreement”), effective as of April 4, 2004 (the “Effective
Date”), is by and between Motorola, Inc., a Delaware corporation, acting through
its Personal Communications Sector and the iDEN Subscriber Group of its Global
Telecom Solutions Sector, or their successor organizations within Motorola
(“Motorola”) and Freescale Semiconductor, Inc., a Delaware corporation, acting
through its wireless and mobile systems group or its successor group within
Freescale (“Freescale”).

 

RECITALS

 

A. Freescale is in the business of designing and manufacturing semiconductor and
related software products.

 

B. Motorola desires to purchase products from Freescale, and Freescale desires
to sell products to Motorola in accordance with the terms and conditions of this
Agreement.

 

AGREEMENT

 

1. PRODUCTS.

 

1.1 Sale of Products. This Agreement governs all product purchases made by
Motorola from Freescale. Subject to the terms of this Agreement, Freescale will
sell to Motorola, and Motorola will buy from Freescale hardware, software, or a
combination of hardware and software (collectively “Products”). Subject to
Section 6 of Attachment A, Freescale will not be required to sell any Products
that have been discontinued for manufacture or sale, or which have otherwise
become unavailable, or for which the sale would cause Freescale to be in
violation of pre-existing contracts or any applicable laws.

 

1.2 Standard and Special Products. For the purposes of this Agreement, “Standard
Product(s)” means any Product that Freescale is selling to Motorola and to other
customers, where Freescale’s sales to other customers exceed 30% of its total
sales of that Product in any 90 day period during the term of this Agreement.
Once a Product becomes a Standard Product, it remains a Standard Product.
“Special Product” means a non-standard, custom, semi-custom, special product, or
product unique to a customer, as such categories are defined by Freescale.

 

1.3 Purchase Commitment Terms. Purchase Commitments, adjustment mechanisms,
conditions, and other terms governing Purchase Commitments are set forth in the
attached Purchase Commitment Supplement.

 

1.4 Development Agreements. The Parties acknowledge their intent to negotiate
and execute, from time to time, Development Agreements setting forth terms for
the development of certain Products. Development Agreements will address matters
such as Product specifications, development schedules and milestones, the
parties’ intended Product classification (Standard or Special), deliverables,
NRE, pricing, license terms, IP ownership and penalties.

 

2. PRICES. Motorola will receive Product pricing in accordance with the process
set forth in Attachment A.

 

3. PURCHASE ORDERS.

 

3.1 General. Motorola and Freescale will exchange forecasting, ordering, and
order acknowledgment data through either (i) the Schedule Sharing Program
utilized by the Parties as of the Effective Date, as further described in
Attachment B, or as mutually agreed by the parties from time to time, or (ii)
through the use of a mutually agreed written purchase order and acknowledgment
system.

 

3.2 Authorized Purchasers. Motorola authorizes its Affiliates to submit and
enter into purchase orders with Freescale under the terms of this Agreement
without any further authorization from Motorola. Purchases by these parties will
be credited against Purchase Commitments in this Agreement. “Affiliates” means
corporations or other entities controlled by, or under the common control of a
party. A corporation or other entity is controlled by a party if more than 50%
of the voting stock or other ownership interest of the corporation or entity is
owned by such party. For the purposes of this Agreement, Freescale will not be
considered an Affiliate of Motorola.

 

Page 1



--------------------------------------------------------------------------------

3.3 Government Orders. If Motorola incorporates Products into products that
Motorola sells to the U.S. government, Freescale makes no representations,
certifications, or warranties whatsoever about compliance with acquisition
statutes or regulations, except Freescale will comply with the clauses
applicable to subcontracts for commercial items as set forth in Attachment B-1.
If Motorola sells such products to any other public entity (whether state, local
or international), or to a prime contractor or subcontractor of these entities,
Motorola remains solely and exclusively liable for compliance with all
acquisition statutes and regulations. Except as expressly provided in this
section and Attachment A-1, Freescale makes no representations, certifications,
or warranties whatsoever about compliance with acquisition statutes and
regulations, including, without limitation, those that may relate to pricing,
quality, origin or content.

 

3.4 Delivery. Freescale will use commercially reasonable efforts to deliver
Products pursuant to a mutually agreeable schedule. Notwithstanding anything to
the contrary in this Agreement, if Freescale is required to allocate Product
under 2-615 of the Uniform Commercial Code, Freescale may adopt an equitable
plan of allocation, taking into consideration the percentage of volume purchased
by Motorola for specific Products affected by the plan, and adjust delivery
schedules accordingly. Except as otherwise expressly provided, Motorola will not
be entitled to any price reduction or other remedy under this Agreement or
otherwise as a result of any plan of allocation or adjusted delivery schedule
adopted by Freescale as a result of such Product allocation.

 

4. TERM & TERMINATION.

 

4.1 Term. Unless earlier terminated in accordance with this Section, this
Agreement will terminate on December 31, 2006. Following the initial term, this
Agreement will automatically extend for additional one year terms unless either
party notifies the other in writing at least 60 days before the next anniversary
of the Effective Date of its election not to extend the term. This Agreement may
be terminated exclusively in accordance with the terms of this Section.

 

4.2 Immediate Termination for Cause. Either party may immediately terminate this
Agreement by notifying the other party of the termination in writing if the
other party becomes insolvent or bankrupt or admits its inability to pay its
debts as they mature, or makes an assignment for the benefit of its creditors,
or ceases to function as a going concern or to conduct its operations in the
normal course of business.

 

4.3 Termination for Cause. If either party breaches this Agreement in any manner
(other than as set forth in Section 4.2), the other party may terminate this
Agreement by providing written notice to the other party of the occurrence and
nature of the breach. The breaching party will have 10 days from the date it
receives notice to cure payment breaches, and 30 days from the date it receives
notice to cure all other breaches, after which time, this Agreement
automatically terminates upon written notice from the non-breaching party. The
non-breaching party must provide such termination notice within 30 days after
the expiration of the relevant cure period.

 

4.4 Effect of Termination.

 

  (A) Freescale Termination. Upon the termination of this Agreement by Freescale
pursuant to Sections 4.2 or 4.3, Freescale may cancel, at its option, any or all
acknowledged orders, and Motorola will be liable for order cancellation charges
as provided in Section 5. Further, within 30 days after termination, Motorola
will furnish to Freescale a certificate certifying that the original and all
copies of the Licensed Programs and derivative versions thereof, in whole or in
part and in any form, have been destroyed. End user licenses granted under
Section 21.2(B) prior to termination survive.

 

  (B) Motorola Termination. Upon the termination of this Agreement by Motorola
pursuant to Sections 4.2 or 4.3, Freescale (i) will pay Motorola an amount equal
to the amount, if any, paid by Motorola to Freescale for work not performed by
Freescale, and (ii) grant manufacturing rights in accordance with Section 4.5.
The remedies set forth in this 4.4(B) are Freescale’s sole liability for
termination by Motorola.

 

Page 2



--------------------------------------------------------------------------------

4.5 Manufacturing Rights. Upon termination of this Agreement by Motorola
pursuant to Sections 4.2 or 4.3, in addition to its rights under Section 4.4,
provided Freescale has not been able to cure or establish plans to cure the
breach within 30 days from the date it receives notice of the breach, then
Freescale will use commercially reasonable efforts to assist Motorola to
establish an alternate source for Products that are sole sourced, including the
following:

 

  (A) Freescale will provide design RTL for the Products to Motorola, with a
limited right to sublicense the design RTL for the Products to mutually
acceptable third party semiconductor manufacturers, solely for the purpose of
manufacturing Products for Motorola;

 

  (B) Freescale and Motorola will work in good faith to establish royalty-free
licensing terms for Freescale circuit related patents necessary for the
acceptable third party semiconductor manufacturer to manufacture the sole source
Products for Motorola in accordance with the design RTL. Freescale and the
acceptable third party semiconductor manufacturer will also work in good faith
to establish royalty-free licensing terms, for Freescale process related patents
and Freescale process know how necessary for the acceptable third party
semiconductor manufacturer to manufacture sole source Products for Motorola; and

 

  (C) Freescale will provide Motorola with contact names to assist Motorola in
their pursuit of licensing technologies that are not Freescale intellectual
property but integrated into Motorola sole source Products being supplied by
Freescale.

 

If Freescale is able to cure the breach within 90 days from the date Freescale
receives notice of the breach, then the rights granted to Motorola under this
paragraph during the breach period will terminate, and Freescale will compensate
Motorola for direct costs incurred by Motorola during the breach period related
to Motorola’s attempts to manufacture the affected Products with a third party
semiconductor manufacturer.

 

4.6 Surviving Terms. Sections 4.4, 4.5, and 10 through 23 will survive
termination of this Agreement.

 

5. ORDER CANCELLATION AND RESCHEDULING. Motorola may cancel or reschedule orders
for Products in accordance with Attachment B.

 

6. MINIMUM ORDER. The Parties may mutually establish commercially reasonable
minimums for orders and deliveries under this Agreement. The minimum order size
for Products sold in reels is one reel. The minimum order/minimum delivery will
be in multiples of MPQ (Multiple Package Quantity) or one POQ (Preferred Order
Quantity).

 

7. FORCE MAJEURE. Neither party will be liable for any delay or non-performance
of its obligations (except for payment obligations) under this Agreement
resulting from a “Force Majeure Event”. “Force Majeure Event” means an event
that is: (1) beyond the reasonable control of the party claiming a Force Majeure
Event, (2) not reasonably foreseeable, (3) not due to the fault or negligence of
the party claiming a Force Majeure Event, and (4) not capable of being overcome
without unreasonable expense. The party claiming a Force Majeure Event will
notify the other party immediately upon learning of the likelihood or existence
of the Force Majeure Event. The party claiming a Force Majeure Event must
exercise commercially reasonable efforts to mitigate the effect of the Force
Majeure Event. A party impacted by a Force Majeure Event will be entitled to an
equitable adjustment in the performance of its obligations that were excused by
the Force Majeure Event.

 

8. DELIVERY TERMS. All deliveries will be made F.C.A. nearest airport or seaport
to Freescale’s applicable manufacturing or storage facility (Incoterms 2000),
with title and risk of loss passing to Motorola at that point. Each delivery
will be separately invoiced.

 

9. PAYMENT TERMS. During the first two years of the term of this Agreement,
Motorola will pay each invoice within 30 days from the date Freescale issues the
invoice to Motorola. Prior to the end of the second year of the term, the
parties will mutually determine payment terms that will be applicable for the
third year of the term and thereafter.

 

10. UNAUTHORIZED APPLICATIONS.

 

10.1 Anti-Personnel Landmines. Products are not intended or authorized for use
in anti-personnel landmines, and Motorola will not use Products for this
purpose. Upon request from Freescale, Motorola will furnish a written
certification that (i) Motorola does not use Products in anti-personnel
landmines, and (ii) to Motorola’s actual knowledge, without a duty to
investigate, Motorola’s customers do not use Products in anti-personnel
landmines.

 

10.2 Critical Applications. Products are not intended or authorized for use in
products surgically implanted into the body, for life support or for other
products for which a Product failure could cause personal injury or death,
however the

 

Page 3



--------------------------------------------------------------------------------

parties agree that wireless telephony products are not considered products for
which a Product failure could cause personal injury or death. If Motorola or
Motorola’s customers use or permit the use of Products for these unintended or
unauthorized uses, Motorola will fully indemnify Freescale, its officers,
employees, and distributors, from all liability related to such use, including
attorneys’ fees and costs.

 

11. RESALE RESTRICTIONS. Motorola will not resell Products, except (i) as
integrated into a product sold by Motorola that contains substantial value added
circuitry or software (including but not limited to assembled radio boards),
(ii) to third party service centers for repair of such products, or (iii) to
subcontractors manufacturing products on behalf of Motorola, exclusively for
inclusion in products sold back to Motorola. Freescale may buy back Standard
Product at a price equal to the Product price paid by Motorola, minus a 20%
restocking charge. If Freescale elects not to buy back that Standard Product,
Motorola may resell that Product.

 

12. EXPORT/REEXPORT. Neither party will export, re-export, resell, ship or
divert or cause to be exported, re-exported, resold, shipped or diverted,
directly or indirectly, any Product or technical information or licensed
programs furnished hereunder or the direct product of this technical information
or licensed programs to any country for which the United States Government or
any agency thereof at the time of export or re-export requires an export license
or other governmental approval, without first obtaining this license or
approval.

 

13. LIMITATION OF LIABILITY. EXCEPT FOR PERSONAL INJURY, AND EXCEPT FOR THE
LIMITED LIABILITIES OTHERWISE PROVIDED IN SECTIONS 4.4, 14, 15, 16, 20, AND THE
PURCHASE COMMITMENT SUPPLEMENT, THE PARTIES’ TOTAL LIABILITY, WHETHER FOR BREACH
OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY IN TORT OR OTHERWISE, IS
LIMITED TO THE PRICE OF THE PARTICULAR PRODUCTS SOLD HEREUNDER WITH RESPECT TO
WHICH LOSSES OR DAMAGES ARE CLAIMED. IN NO EVENT WILL EITHER PARTY BE LIABLE FOR
ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES.

 

14. WARRANTY.

 

14.1 General. Except as provided in Section 14.5 and 14.6, Freescale warrants
that its Products sold hereunder will, at the time of shipment, be (i) free from
defects in material and workmanship, (ii) will conform to Freescale’s published
or approved specifications (“Specifications”), including all mutually agreed
production test specifications that are included within the Specifications, and
(iii) will be new and unused. If Products are not as warranted, Freescale will,
at its option and as Motorola’s exclusive remedy, either refund the purchase
price, repair the Products, or replace the Products with the same or equivalent
Products that meet this warranty. Motorola must obtain a Return Material
Authorization (“RMA”) number and return nonconforming Products to Freescale’s
designated facility, freight and insurance paid, within thirty 30 days of
Motorola’s receipt of the RMA number. If Products are nonconforming, Freescale
will reimburse Motorola’s reasonable transportation and insurance charges for
return of Products. This limited warranty will not apply to any defects caused
because the Products were subjected to improper testing, assembly, mishandling
or misuse by Motorola or other third parties. This warranty will not be
expanded, and no obligation or liability will arise, due to technical advice or
assistance, qualification or testing data, computerized data, facilities or
service Freescale may provide in connection with Motorola’s purchase. Upon
request from Motorola, Freescale will discuss and attempt to resolve technical
warranty issues directly with subcontractors manufacturing products on behalf of
Motorola and those subcontractors may obtain an RMA number directly from
Freescale, however the warranty rights extend only to Motorola, and any warranty
remedies will be negotiated directly between Motorola and Freescale.

 

14.2 Limitations. THIS WARRANTY EXTENDS TO MOTOROLA ONLY AND CANNOT BE ASSIGNED
BY MOTOROLA. FREESCALE WILL NOT ACCEPT WARRANTY RETURNS DIRECTLY FROM MOTOROLA’S
CUSTOMERS. THIS WARRANTY IS IN LIEU OF ALL OTHER WARRANTIES INCLUDING THE
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND THE
WARRANTY AGAINST INFRINGEMENT SPECIFIED IN THE UNIFORM COMMERCIAL CODE. ALL
OTHER WARRANTIES ARE EXPRESSLY DISCLAIMED.

 

14.3 Time Period. Except as provided in Sections 14.4, 14.5 and 14.6, Products
are warranted for the longer of (i) a period of three (3) years from date of
shipment, or (ii) for the same time period as specified in Motorola’s standard
warranty, provided that Motorola warrants its product in writing and extends
such warranty to its customers at no additional charge.

 

Page 4



--------------------------------------------------------------------------------

14.4 Time Period for Stand-Alone Software. Stand-alone software is warranted for
a period of 90 days from the date Freescale first ships the single copy or
Master Copy of the software to Motorola.

 

14.5 Time Period for Die and Wafers. Freescale warrants that die or wafers have,
at shipment, been subjected to electrical test/probe and visual inspection to
assure lot acceptability under Freescale’s specifications or specifications
accepted by Freescale and are warranted for a period of 6 months from date of
shipment. This limited warranty will not apply to any defects caused because the
die or wafers were improperly removed from their original shipping container or
subjected to testing or operational procedures not specifically approved by
Freescale in writing to Motorola.

 

14.6 Products Provided “AS IS”. Development Products, including without
limitation prototypes and pre-production samples (whether or not paid for by
Motorola) are provided “AS IS”.

 

15. INTELLECTUAL PROPERTY INDEMNIFICATION.

 

15.1 Indemnity. Subject to the limitations and exclusions stated below,
Freescale will defend, at Freescale’s expense, any Claim against Motorola, and
will indemnify Motorola for costs and damages (including reasonable attorneys’
fees) finally awarded in the Suit. “Suit” means a lawsuit based on a Claim. For
purposes of this Section, “Claim” means a claim that a Product furnished by
Freescale under this Agreement directly infringes a valid patent or copyright,
or misappropriates a trade secret.

 

15.2 Required Procedures. Freescale will have no obligation to defend or
indemnify Motorola unless Motorola:

 

  (A) promptly notifies Freescale in writing as soon as reasonably practicable
after Motorola first becomes aware of the Claim, but in no event later than 30
days after Motorola first receives notice of the Claim; and

 

  (B) gives Freescale sole control of the Claim and all requested assistance for
resolving the Claim or defending the Suit.

 

Freescale will not be liable for the settlement of a Claim made without
Freescale’s prior written consent unless Freescale breaches its duty to defend
hereunder. If any suit against Motorola involves a Claim as well as other claims
against Motorola, Freescale will nonetheless be fully responsible for defending,
indemnifying and holding Motorola harmless from the Claim(s), and will provide
reasonable cooperation to Motorola’s counsel with respect to the other claims
asserted in such suit. If a Claim is asserted prior to completion of delivery of
the Product, Freescale may decline to make further shipments.

 

15.3 Exclusions. Freescale will have no obligation to defend or indemnify
Motorola if:

 

(A) Motorola or any third party has altered the Products, and the alleged
infringement would not have occurred but for this alteration;

 

(B) Motorola or any third party has combined the Products with any other
products or elements not furnished by Freescale, and the alleged infringement
would not have occurred but for this combination;

 

(C) the Products were designed or manufactured in accordance with Motorola’s
designs, specifications, or instructions, and the alleged infringement would not
have occurred but for these designs, specifications, or instructions; or

 

(D) the Products infringe Essential Patent Claims for which Freescale does not
have pass-through license rights that if extended to Motorola would avoid such
infringement and for which Motorola agrees to incur Freescale’s obligation of
payment or consideration owed to a third party for extending such pass-through
license rights to Motorola. “Essential Patent Claims” means those claims of a
third party patent to the extent that infringement of such claims can not be
avoided in remaining compliant with Wireless Standards, including optional
implementations thereof provided for in the Wireless Standards, on technical but
not commercial grounds, taking into account normal technical practice and the
state of the art generally available at the time of standardization. “Wireless
Standards” means: (a) all cellular communication technical specifications
adopted as a standard by either a standards development organization (SDO) or a
major operator of public subscription systems for

 

Page 5



--------------------------------------------------------------------------------

in-country requirements (e.g., frequency spectrum availability, interconnection
with preexisting telephony networks, etc.), as well as various adjunct protocols
to the extent incorporated into such standards, including, but are not limited
to, those technical specifications for digital radiotelephone service: (i)
promulgated by ETSI and known as the GSM, Pan-European Digital Cellular
radiotelephone service (including Personal Communications Network services,
presently known as DCS1800 and in the United States PCS1900); (ii) promulgated
in the United States by the Telecommunications Industry Association/Electronic
Industries Associates (TIA/EIA) and presently known as AMPS (Advanced Mobile
Phone System), NAMPS (Narrowband AMPS), TDMA Cellular/PCS - Radio Interface
Interim Standards IS-136, IS-137 and IS-138 (including IS-54, IS-55 and IS-56
and PCS 1900 standards JSTD-009, JSTD-010 and JSTD-011); (iii) promulgated by
ARIB (formerly RCR) and known as PDC (Personal Digital Cellular); (iv)
promulgated by the TIA and known as IS-95 IS-95B, RTT MC 1X and 1X Plus and
1Xtreme Code Division Multiple Access services; (v) third generation (3G)
cellular standards currently under development and known by such designations
including 3GPP, UMTS, WCDMA and CDMA2000; and (vi) fourth generation (4G)
cellular communication standards; and (vii) various derivations thereof that do
not fundamentally alter the character thereof (e.g., wireless air-interface,
framing structure, control, call set-up and connection management); and (b) all
technical specifications promulgated or currently under development and known as
IEEE 802 wireless standards (including any and all international versions
thereof). “Wireless Standards” expressly excludes technical specifications for
semiconductor processes or semiconductor devices issued by any public or private
standards body whereby patent rights are customarily asserted against, and
licenses are customarily granted (and royalties paid) for, the manufacture, use,
sale or import of such semiconductor processes or semiconductor devices.

 

15.4 Injunctions. If the use or permitted resale of any Product is enjoined as a
result of a Suit, Freescale, at Freescale’s option, and at no expense to
Motorola, will: (i) obtain for Motorola the right to use or sell the Product;
(ii) substitute an equivalent product(s) reasonably acceptable to Motorola and
extend this indemnity to that product(s); or (iii) accept the return of the
Product and refund Motorola the purchase price paid for the Product, less a
reasonable charge for prior use, if any.

 

15.5 Limitations on Payable Damages. For each Claim, Freescale’s total liability
for damages under this Section 15 will not exceed 50% of the revenue derived by
Freescale from sales or license to Motorola of the Affected Product plus
attorney fees and costs related to such Claim. The term Affected Product means
all Products that are subject to the Claim or any related settlement.

 

15.6 Entire Liability. THIS SECTION CONTAINS (I) FREESCALE’S ENTIRE LIABILITY
AND ALL OBLIGATIONS RELATED TO INTELLECTUAL PROPERTY INFRINGEMENT OR
MISAPPROPRIATION, AND (II) MOTOROLA’S EXCLUSIVE REMEDIES AGAINST FREESCALE FOR
INTELLECTUAL PROPERTY INFRINGEMENT OR MISAPPROPRIATION. THESE REMEDIES ARE
PROVIDED IN LIEU OF ALL WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, THE WARRANTY AGAINST INFRINGEMENT SPECIFIED IN THE UNIFORM
COMMERCIAL CODE.

 

16. PRODUCT LIABILITY INDEMNIFICATION.

 

16.1 Freescale will defend, at its expense, any suits against Motorola based
upon a claim by a third party that a material defect in any Product furnished by
Freescale under this Agreement caused death or bodily injury to any person and
to pay costs and damages finally awarded based upon such claim in any such suit;
provided that Freescale is: (1) promptly notified by Motorola in writing as soon
as reasonably practicable after Motorola first became aware of the claim, but in
no event later than 15 days after the date on which Motorola first received
notice of such claim; and (2) at Freescale’s request and expense, given sole
control of the suit and all requested assistance for defense of same. Freescale
will not be liable for any settlement made without its written consent.

 

16.2 This indemnity does not extend to any suit based upon death or bodily
injury arising from Product(s) furnished by Freescale that are: (1) altered in
any way by Motorola or any third party if the alleged death or bodily injury
would not have occurred but for such alteration; (2) combined with any other
products or elements not furnished by Freescale if the alleged death or bodily
injury would not have occurred but for such combination; or (3) designed and/or
manufactured in accordance with Motorola’s designs, specifications, or
instructions if the alleged death or bodily injury would not have occurred but
for such designs, specifications or instructions.

 

Page 6



--------------------------------------------------------------------------------

16.3 THE INDEMNITY PROVIDED IN THIS SECTION IS THE SOLE, EXCLUSIVE, AND ENTIRE
LIABILITY OF FREESCALE AND THE REMEDIES PROVIDED IN THIS SECTION WILL BE
MOTOROLA’S EXCLUSIVE REMEDIES AGAINST FREESCALE FOR CLAIMS BY THIRD PARTIES FOR
DEATH OR BODILY INJURY AND IS PROVIDED IN LIEU OF ALL WARRANTIES, EXPRESS,
IMPLIED OR STATUTORY IN REGARD THERETO.

 

17. CONFIDENTIALITY. All materials and Products furnished by Freescale or
Motorola and identified as containing confidential information must be held in
confidence by the recipient using at least the degree of care the recipient uses
for its own confidential information, but no less than reasonable care.
Recipient may not disclose such materials or confidential information except to
employees or agents who require use of the materials in the performance of their
duties. This Agreement and its contents are hereby identified as confidential
information. Confidential information does not include information in the public
domain, information known to the recipient prior to any disclosure hereunder,
information developed independently of any disclosure hereunder, information
later communicated to the recipient by another without obligation of confidence,
or information communicated by the owner to a third party free of any obligation
of confidence. The recipient will hold all confidential information and
materials containing confidential information in confidence for five (5) years
after receipt. If the terms of this section conflict with any confidentiality or
nondisclosure terms agreed to by the parties in a separate written agreement
governing this transaction, the terms of such separate agreement will control.

 

18. USE OF NAME OR TRADEMARK. Nothing contained in this Agreement may be
construed as conferring any rights to use in advertising, publicity, or other
activities any name, trademark, or other designation of either party hereto,
including any contraction, abbreviation, or simulation of any of the foregoing
without the express written approval of the other party.

 

19. DISTRIBUTOR PARTICIPATION. When Motorola wishes to place order(s) for
Products covered under this Agreement with any Freescale-authorized distributor
(“Distributor”), subject to that Distributor’s approval and applicable minimum
order requirements, if any, Freescale will review the requirements together with
the Distributor’s current cost for the required devices and determine whether
the price stated in this Agreement may be made available to this Distributor.
Motorola and Distributor may then separately negotiate price and other terms and
conditions of sale for these Products. Motorola acknowledges that Distributor is
an independent business and is free to set its own prices, terms and conditions
of sale, which may include a markup to cover the cost of its value-added
services. Freescale makes no representation about the prices, terms and
conditions of sale agreed upon by Distributor and Motorola. The terms of this
section apply to Motorola’s U.S. domestic divisions and subsidiaries only.
Freescale will evaluate distributors outside the domestic United States on a
case-by-case basis.

 

20. MOTOROLA INDEMNITY.

 

20.1 Indemnity. Subject to the limitations and exclusions stated below, Motorola
will defend, at Motorola’s expense, any Claim against Freescale, and will
indemnify Freescale based on Motorola’s purchases of Products for costs and
damages (including reasonable attorneys’ fees) finally awarded in the Suit.
“Suit” means a lawsuit based on a Claim. For purposes of this Section, “Claim”
means claims or liabilities (including but not limited to those related to
property damage, personal injury or death), costs, damages and expenses
(including but not limited to reasonable attorney’s fees) directly or indirectly
arising out of, resulting from, or associated with, regardless of any alleged
negligence or misconduct by Freescale relative to the design or manufacture of
these Products, either of the following events:

 

(A) if Motorola purchases or uses Products in violation of this Agreement, or
for any unintended or unauthorized application, or any application that violates
any applicable law, rule or regulation, and such Suit would not have occurred
but for such violation, unintended or unauthorized application or any
application that violates any applicable law, rule or regulation, or

 

(B) if any Product made to Motorola’s designs, specifications or instructions
directly infringes a valid patent or copyright, or misappropriates a trade
secret, and such infringement would not have occurred but for such designs,
specifications or instructions.

 

20.2 Required Procedures. Motorola will have no obligation to defend or
indemnify Freescale unless Freescale:

 

(A) promptly notifies Motorola in writing as soon as reasonably practicable
after Freescale first becomes aware of the Claim, but in no event later than 30
days after Freescale first receives notice of the Claim; and

 

Page 7



--------------------------------------------------------------------------------

(B) gives Motorola sole control of the Claim and all requested assistance for
resolving the Claim or defending the Suit.

 

Motorola will not be liable for the settlement of a Claim made without
Motorola’s prior written consent, unless Motorola breaches its duty to defend
hereunder. If any suit against Freescale involves a Claim as well as other
claims against Freescale, Motorola will nonetheless be fully responsible for
defending, indemnifying and holding Freescale harmless from the Claim(s), and
will provide reasonable cooperation to Freescale’s counsel with respect to the
other claims asserted in such suit.

 

20.3 Limitation on Payable Damages. For each Claim, Motorola’s total liability
for damages under this Section 20 will not exceed 50% of the revenue derived by
Freescale from sales or license to Motorola of the Affected Product plus
attorney fees and costs related to such Claim. The term Affected Product means
all Products that are subject to the Claim or any related settlement.

 

20.4 Entire Liability. THIS SECTION CONTAINS (I) MOTOROLA’S ENTIRE LIABILITY AND
ALL OBLIGATIONS RELATED TO THE INDEMNIFIED CLAIMS, AND (II) FREESCALE’S
EXCLUSIVE REMEDIES AGAINST MOTOROLA FOR THE INDEMNIFIED CLAIMS. THESE REMEDIES
ARE PROVIDED IN LIEU OF ALL WARRANTIES, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, THE WARRANTY AGAINST INFRINGEMENT SPECIFIED IN
THE UNIFORM COMMERCIAL CODE.

 

21. LICENSED PROGRAMS. In the absence of a separate software agreement between
Motorola and Freescale, the following terms and conditions apply to any software
or firmware (software embedded in Products) in all forms, including any
documentation (“Licensed Programs”) provided by Freescale:

 

21.1 Title to Licensed Programs delivered under this Agreement remains vested in
Freescale or Freescale’s licensor and cannot be assigned or transferred.
Motorola will not reverse engineer, disassemble, decompile, or modify any
Licensed Program or any portion thereof, provided that if Motorola violates this
restriction, Motorola hereby irrevocably assigns to Freescale all right, title
and interest to any modifications to a Licensed Program. Notwithstanding the
foregoing, Motorola may modify Licensed Programs solely to interface the
Licensed Programs with Motorola’s software, and in such instances those
modifications are not subject to the assignment obligations set forth in the
previous sentence. Motorola will reproduce all of Freescale’s copyright notices
and other proprietary legends on copies of Licensed Programs.

 

21.2 At Freescale’s discretion, Freescale may provide a single copy of the
Licensed Program to Motorola (a “Master Copy”) or may provide individual copies
of the Licensed Program to Motorola in a number equal to the number of copies
purchased by Motorola.

 

(A) Use and Reproduction Rights. If Freescale provides a Master Copy to
Motorola, then Freescale grants to Motorola a non-exclusive license to reproduce
the number of copies purchased by Motorola and to use these copies of the
Licensed Program. If Freescale provides individual copies of the Licensed
Program to Motorola, then Freescale grants to Motorola a non-exclusive license
to use these individual copies of the Licensed Program and to make one archival
copy of this Licensed Program.

 

(B) Distribution Rights. Freescale grants to Motorola a non-exclusive license to
distribute the number of copies of the Licensed Programs authorized above in
Section 21.2(A) solely in conjunction with Motorola’s subsequent sale of
Motorola’s products, and for execution on Freescale processors. Unless
specifically authorized by Freescale in writing, the number of copies
distributed must correspond on a one to one basis with the number of Freescale
processors in Motorola’s products. Motorola may grant end user licenses to end
customers of Motorola’s products as necessary for end customers to use such
products.

 

21.3 Use of Licensed Programs is provided with RESTRICTED RIGHTS. Use,
duplication or disclosure by the U.S. Government is subject to restrictions as
set forth in subparagraph (c)(1)(ii) of The Rights in Technical Data and
Computer Software clause at DFARS 252.227-7013 or subparagraphs (c)(l) and (2)
of the Commercial Computer Software—Restricted Rights at 48 CFR 52.227-19, as
applicable. Manufacturer is Freescale, Inc., 6501 William Cannon Drive West,
Austin, TX, 78735.

 

Page 8



--------------------------------------------------------------------------------

21.4 In the absence of a written agreement between the parties with regard to
royalties or other fees associated with a Licensed Program, whether expressed in
a purchase order, order acknowledgment, or separate license agreement, Licensed
Programs are provided royalty free.

 

22. RESPONSIBILITY FOR EMPLOYEES. The personnel of a party (“visiting party”)
will, while on the premises of the other party (“host party”), comply with the
host party’s rules and regulations with regard to safety and security. The host
party will provide a written copy of such rules and regulations to the personnel
of the visiting party. The visiting party will have full control over its
personnel and will be entirely responsible for their complying with the host
party’s rules and regulations. The visiting party will indemnify and hold the
host party harmless from any claims or demands including the costs, expenses and
reasonable attorney’s fees on account thereof, that may be made by (i) anyone
for injuries to persons or damage to property resulting from the negligent or
willful acts or omissions of the visiting party’s personnel; or (ii) the
visiting party’s personnel under Worker’s Compensation or similar laws. The
visiting party will defend the host party against any such claim or demand.

 

23. GENERAL TERMS AND CONDITIONS.

 

23.1 Entire Agreement. This Agreement, including its Purchase Commitment
Supplement and Attachments constitutes the entire agreement between the parties
regarding its subject matter and supersedes all prior communications,
negotiations, understandings, agreements or representations, either written or
oral, between the parties regarding its subject matter. In the event of any
conflict between terms of any of the following documents, the order of
precedence will be:

 

  (A) Purchase Commitment Supplement and Attachments to this Agreement;

 

  (B) The body of the Agreement; and

 

  (C) Any other document related to Product purchases by Motorola from
Freescale, whether asserted electronically or otherwise.

 

23.2 Succession and Assignment. This Agreement binds and inures to the benefit
of the parties and their permitted successors and assigns. Neither party may
assign this Agreement in whole or in part, or any of its rights, interests,
duties or obligations under this Agreement, without the prior written approval
of the other party.

 

23.3 Counterparts. This Agreement may be executed in one or more original
counterparts, all of which together will constitute one agreement, and facsimile
signatures will have the same effect as original signatures.

 

23.4 Headings. The section headings contained in this Agreement are for
convenience only and will not affect the meaning or interpretation of this
Agreement.

 

23.5 Notices. All notices and other communications under this Agreement will be
made in writing, and will be effective when received at the following addresses:

 

Freescale:

  

Office of the President

    

6501 William Cannon Drive West

    

Austin, Texas 78735

With copy to:

  

Freescale General Counsel

    

7700 West Parmer Lane

    

Austin, Texas 78729

Motorola:

  

PCS Director of Contracts

    

600 North U.S. Highway 45

    

Libertyville, Illinois 60048

 

Either party may change its notice information upon notice to the other party.

 

Page 9



--------------------------------------------------------------------------------

23.6 Governing Law. This Agreement will be governed by, construed, and enforced
in accordance with the laws of the State of Delaware as if entered into in that
state by citizens of that state to be performed wholly within that state, and
without regard to its conflict of laws provision. The 1980 United Nations
Convention on Contracts for the international sale of goods will not apply to
this Agreement or any purchase order issued under this Agreement.

 

23.7 Amendments and Waivers. No amendment of this Agreement will be valid unless
stated in writing and signed by authorized representatives of the parties. No
waiver of any default, misrepresentation or covenant will affect any prior or
subsequent default, misrepresentation, or covenant.

 

23.8 Severability. If any provision of this Agreement is held invalid or
unenforceable, the remaining provisions of this Agreement will be unimpaired and
the invalid or unenforceable provision will be replaced with a provision that is
valid and enforceable and that comes closest to the parties’ intention
underlying the invalid or unenforceable provision. However, if the proposed
modification or replacement of the invalid or unenforceable provision is held to
deprive a party of a material benefit, the Agreement will terminate immediately.

 

23.9 Construction. Both parties have had adequate opportunity to obtain legal
representation and this Agreement reflects arms’ length negotiations. Neither
party will be deemed the drafter and no ambiguity in the Agreement will be
construed against either party.

 

23.10 Authority. Each party represents and warrants to the other that:

 

  (A) it has the authority to enter into this Agreement without any additional
approvals or consents,

 

  (B) the person executing this Agreement on its behalf is duly authorized, and

 

  (C) to the best of such its knowledge, this Agreement is fully enforceable in
accordance with its terms.

 

23.11 No Third Party Beneficiaries. This Agreement is for the exclusive benefit
of the parties and does not create any rights enforceable by any third party.

 

Page 10



--------------------------------------------------------------------------------

23.12 Dispute Resolution. Except for issues arising under Section 3 of
Attachment A, or Section 3(B) or 5 of the Purchase Commitment Supplement,
Motorola and Freescale will attempt to settle any claim or controversy arising
out of this Agreement through consultation and negotiation in good faith and
spirit of mutual cooperation. Disputes will be resolved by the following
process. The dispute will be submitted in writing to a panel of consisting of
one senior executive from Motorola and one senior executive from Freescale for
resolution. If the executives are unable to resolve the dispute within thirty
(30) days, either party may refer the dispute to mediation, the cost of which
will be shared equally by the Parties, except that each party will pay its own
attorney’s fees. Within forty-five (45) days after written notice demanding
mediation, the Parties will choose a mutually acceptable mediator. Neither party
will unreasonably withhold consent to the selection of the mediator. Mediation
will be conducted in New York, New York. If the dispute cannot be resolved
through mediation within three (3) months from the first day of the mediation,
either party may submit the dispute to a court of competent jurisdiction. Use of
any dispute resolution procedure will not be construed under the doctrines of
laches, waiver, or estoppel to adversely affect the rights of either party.
Nothing herein prevents either party from resorting directly to judicial
proceedings if the dispute is with respect to intellectual property rights, or
interim relief from a court is necessary to prevent serious and irreparable
injury to a party or others. The Parties’ performance under this Agreement will
not be suspended during the pendency of any dispute.

 

23.13 Injunctive Relief. Freescale acknowledges that any breach of its
obligations to (i) meet its divestiture obligations under Section 8 of
Attachment A, or (ii) honor the EOL provisions of Section 6 of Attachment A (the
“Supply Obligations”) might cause irreparable harm to Motorola for which
Motorola cannot be adequately compensated through money damages of any type.
Accordingly, Freescale agrees that Motorola is entitled to seek injunctive
relief to prevent any actual or anticipatory breach of any of the Supply
Obligations, and to seek specific performance of the Supply Obligations.
Motorola also will be entitled to make claims for all direct damages incurred as
a result of any breach of the Supply Obligations not otherwise permitted under
any provisions of this Agreement, and the provisions of Section 13 of this
Agreement that cap damages at the price of the particular products sold with
respect to which damages are claimed will not apply to such claims. Motorola
must however use commercially reasonable efforts to mitigate damages it incurs
as a result of any breach of the Supply Obligations.

 

23.14 Attachments. The following attachments are hereby made a part of this
Agreement:

 

  • Attachment A – Special Customer Terms

 

  • Attachment B – Schedule Sharing and Order Terms

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives effective as of the Effective Date.

 

FREESCALE SEMICONDUCTOR, INC.

     

MOTOROLA, INC.

By:  

/s/ Alan Campbell

      By:  

/s/ Thomas J. Lynch

    (Signature of Authorized Representative)           (Signature of Authorized
Representative)

Name:

 

Alan Campbell

     

Name:

 

Thomas J. Lynch

    (Typed/Printed)           (Typed/Printed)

Title:

 

Senior Vice President and Chief Financial Officer

     

Title:

  Executive Vice President and CEO of Personal Communications Sector

Date:

         

Date:

   

 

Page 11



--------------------------------------------------------------------------------

Purchase Commitment Supplement

(Semiconductor Purchase Agreement between Motorola and Freescale)

 

1. Definitions.

 

A. “Motorola PCS 2/2.5G/GSM/GPRS/EDGE Product Families” means any Subscriber
Product, the function of which is, or between which certain interfaces are,
substantially standardized in the GSM Standards.

 

B. “Motorola PCS 3G/UMTS Product Families” means any Subscriber Product, the
function of which is, or between which certain interfaces are, substantially
standardized in the UMTS Standards or both the UMTS Standards and the GSM
Standards.

 

C. “Baseband Semiconductor Family” means ICs that perform the core signal
processing for GSM/GPRS/EDGE/UMTS protocol stack layers 1, 2 and 3.

 

D. “GSM Standards” means any of those technical specifications for digital
radiotelephone services: (i) promulgated by ETSI and known as the GSM,
Pan-European Digital Cellular radiotelephone service (including Personal
Communications Network Services, presently known in Europe as DCS1800 and in the
United States as PCS1900), (ii) promulgated by ETSI and known as the GPRS
(General Packet Radio Service), (iii) promulgated by ETSI and known as EDGE
(Enhanced Data rates for GSM Evolution), and (iv) that are various derivations
of C(i), C(ii) or C(iii), excluding UMTS Standards, that do not fundamentally
alter the character of any of the foregoing (e.g. wireless air-interface, faming
structure, control, call set-up and connection management).

 

E. “Motorola IDEN Product Families” means any wireless communication product,
including but not limited to portable cellular telephones, of the IDEN
Subscriber Group within Motorola’s Global Telecommunications Solutions Sector,
or any successor organization of the IDEN Subscriber Group that sells wireless
communication products, including but not limited to portable cellular
telephones.

 

F. “Motorola PCS” means Motorola’s Personal Communications Sector, or any
successor organization of the Personal Communications Sector that sells wireless
communication products, including but not limited to portable cellular
telephones.

 

G. “Power Amp (PA) Semiconductor Family” means ICs that operate in conjunction
with RF/IF ICs to amplify transmitted signals along the GSM/GPRS/EDGE/UMTS
communication paths.

 

H. “Power Management Semiconductor Family” means central ICs that operate in
conjunction with other components to perform power management functions within a
handset.

 

I. “RF/IF Semiconductor Family” means ICs that perform the core processing of
the RF/IF signals used in the GSM/GPRS/EDGE/UMTS communication paths.

 

J. “Subscriber Product” means (i) equipment such as a mobile, transportable or
handheld portable unit containing no less than all of the following components:
a display, a battery, plurality of keys or the input device, antenna, RF
receiver and controller therefor, or (ii) an assembled unit containing no less
than all of the following components: an RF receiver, a controller, and
necessary interface connections.

 

K. “UMTS Standards” means any of those technical specifications for digital
radiotelephone services (i) promulgated by ETSI and known as UMTS (Universal
Mobile Telecommunications System) or W-CDMA (Wideband Code Division Multiple
Access)/UMTS or IMT-2000 and (ii) that are various derivations of any of G (i)
that do not fundamentally alter the character of any of the foregoing (e.g.
wireless air-interface, faming structure, control, call set-up and connection
management).

 

2. Baseband Products Purchase Commitment.

 

A. If Freescale is competitive with respect to pricing, timing and features,
then through December 31, 2006, Motorola will purchase from Freescale 100% of
Motorola’s total purchases of Baseband Semiconductor Family products

 

Page 12



--------------------------------------------------------------------------------

required to manufacture handsets within the Motorola PCS 2/2.5G/GSM/GPRS/EDGE
Product Families, the Motorola PCS 3G/UMTS Product Families, and the Motorola
IDEN Product Families (the “Baseband Products”). For the purposes of this
Agreement, Motorola’s obligation to purchase Baseband Products through December
31, 2006 is referred to as the “Purchase Commitment.”

 

B. The parties acknowledge that Motorola utilizes third party original design
manufacturers (“ODMs”) to design and manufacture certain handsets within the
Motorola Product Families for resale to Motorola (“ODM Products”). The Purchase
Commitment excludes (i) purchases made by ODMs to manufacture ODM Products, (ii)
purchases made by Motorola and resold to either ODMs or contract manufacturers
to manufacture ODM Products, or (iii) purchases made by Motorola to enable the
manufacture of handsets that are replacements for ODM Products, provided such
replacements are based on ODM Products formerly manufactured by an ODM, do not
utilize the Synergy or Moto-Juix software application frameworks, and would be
prohibitive to manufacture with respect to cost or time to market using a
Freescale Baseband Product, as compared to either the baseband chipset
originally in such ODM Products or the then-currently available replacement for
that original chipset. For clarity, if a third party contract manufacturer
manufactures handsets designed by Motorola, in whole or in part, then the
Purchase Commitment applies to purchases of Baseband Products for such handsets.
During the term of this Agreement, Motorola will continue to use commercially
reasonable efforts to develop products with its ODMs that incorporate Products
from Freescale.

 

C. The parties acknowledge that Motorola may from time to time acquire third
party original equipment manufacturers (“Acquired OEMs”) that manufacture
handsets (“Acquired OEM Products”). The Purchase Commitment excludes purchases
made by Motorola to enable the manufacture of Acquired OEM Products either
formerly manufactured by or for an Acquired OEM or scheduled to be manufactured,
if it would be prohibitive to either manufacture or change the schedule for
manufacturing such Acquired OEM Products with respect to cost or time to market
using a Freescale Baseband Product, as compared to either the baseband chipset
originally in such Acquired OEM Products or the then-currently available
replacement for that original chipset.

 

3. Development Agreements for Baseband Products.

 

A. The parties will in good faith negotiate a Development Agreement for each
Baseband Product required by Motorola during the term of this Agreement.
Motorola will design into its Product Families the Freescale Baseband Products
listed in the attached Baseband Schedule to this Supplement, and enter into
appropriate Development Agreements within 90 days of the Effective Date of this
Agreement. If Motorola identifies any requirement for Baseband Products that is
not included in the Baseband Schedule, then Motorola will promptly notify
Freescale and within 30 days the parties will enter into negotiations toward the
necessary Development Agreement. If the parties are unable to agree on pricing,
timing and features for Baseband Products, then prior to negotiating more
detailed terms and conditions of a required Development Agreement, the parties
will escalate those issues for resolution in accordance with Section 4(B) below.

 

B. Freescale’s proposal to supply the required Baseband Product must be
competitive with respect to pricing, timing and features. If the parties are
unable to reach agreement within 30 days after the commencement of negotiations,
the matter will be referred to their respective Chief Executive Officers for
resolution. If the Chief Executive Officers are unable to resolve the matter
within 10 days after the referral, either party may submit the matter to
mediation by providing written notice to the other party. The parties will
cooperate on selection of a mediator and use best efforts to resolve the matter
through the mediation process within 30 days after issuance of the notice
requesting mediation. If despite best efforts the parties are unable to resolve
the matter through mediation, then either party may request submission of the
matter to a qualified, independent neutral expert experienced in the industry,
such as a partner in a certified public accounting firm or other mutually
acceptable appraiser (the “Neutral Expert”), by providing written notice to the
other party. Within 10 days after written notice requesting submission to a
Neutral Expert, the parties will choose a mutually acceptable Neutral Expert.
Neither party will unreasonably withhold consent to the selection of the Neutral
Expert. Within 10 days after the Neutral Expert is selected, Motorola will
present evidence to the Neutral Expert in support of its position that Freescale
is not competitive with respect to pricing, timing or features. The Neutral
Expert will evaluate but not disclose Motorola’s evidence, and within 7 days of
receipt of evidence from both parties, will advise Freescale whether its
proposal is not competitive, and the category (i.e. price, timing or features)
with respect to which Freescale is not competitive. Freescale will have 7 days
after receipt of the Neutral Expert’s guidance to provide the Neutral Expert
with a revised proposal, and the Neutral Expert will determine whether the
revised proposal is competitive with respect to pricing, timing and features. If
the Neutral Expert determines that the revised proposal is competitive with
respect to pricing, timing and features, it shall serve as the basis for the
parties’ contract. If the Neutral Expert determines that the revised proposal is

 

Page 13



--------------------------------------------------------------------------------

still not competitive with respect to pricing, timing and features, Motorola
will be free to pursue an alternative supplier for the required product.

 

4. Conditions to Preserve Purchase Commitment.

 

Motorola’s Purchase Commitment obligation is subject to the following
conditions:

 

A. Capacity. Freescale will use commercially reasonable efforts to maintain
appropriate capacity to meet Motorola’s forecasted demand for Products. Motorola
will use commercially reasonable efforts to provide accurate forecasts. Should
Freescale fail to maintain such capacity or should Motorola’s actual
requirements exceed its forecasts, Motorola will be entitled to purchase
comparable products from an alternate supplier in such quantities as are
required to meet Motorola’s actual requirements, and such purchases will be
excluded from the Purchase Commitment. Should Freescale manage to add additional
capacity, Motorola will transition from the alternate supplier’s product to the
Freescale Product as soon as commercially reasonable (not to exceed 16 weeks).
If Motorola was required to make contractual commitments to the alternate
supplier regarding volume commitments in order to procure an interim supply of
Non-Baseband Products, then such contractual requirements will take precedence
over the Purchase Commitment. Motorola will use commercially reasonable efforts
to avoid making such contractual commitments.

 

B. Delivery. Freescale will meet its delivery obligations under Section 3.4 of
the Agreement. Should Freescale fail to deliver any Product pursuant to mutually
agreed delivery schedules on a pervasive basis, Motorola will be entitled to
purchase comparable products from an alternate supplier in such quantities as
are required to meet the affected delivery schedules, and such purchases will be
excluded from the Purchase Commitment. When Freescale is able to resume timely
deliveries, Motorola will transition from the alternate supplier’s product to
the Freescale Product as soon as commercially reasonable (not to exceed 16
weeks). If Motorola was required to make contractual commitments to the
alternate supplier regarding volume commitments in order to procure an interim
supply of Non-Baseband Products, then such contractual requirements will take
precedence over the Purchase Commitment. Motorola will use commercially
reasonable efforts to avoid making such contractual commitments.

 

C. Quality. If any Freescale Product becomes subject to an Epidemic Failure,
Motorola will be entitled to purchase comparable products from an alternate
supplier in lieu of the Product affected by the Epidemic Failure during the time
that Freescale is attempting to cure the Epidemic Failure, and such purchases
will be excluded from the Purchase Commitment. Once Freescale can reasonably
demonstrate that it has cured the failure, Motorola will transition from the
alternate supplier’s product to the Freescale Product as soon as commercially
reasonable (not to exceed 16 weeks). If Motorola was required to make
contractual commitments to the alternate supplier regarding volume commitments
in order to procure an interim supply of Non-Baseband Products, then such
contractual requirements will take precedence over the Purchase Commitment.
Motorola will use commercially reasonable efforts to avoid making such
contractual commitments.

 

D. Development Milestones. Freescale will use commercially reasonable efforts to
meet its milestones under Development Agreements. As its sole remedy under this
Agreement, Motorola will be entitled to terminate a Development Agreement and
enter into a development agreement with another supplier if Freescale fails to
meet any milestone under such Development Agreements, and such failure (i) has a
material impact on Motorola’s product introduction schedule and (ii) is not
caused by a Motorola delay such as a change in the specification for the Product
or a failure by Motorola to meet one of its milestones. The parties may agree to
additional remedies in the Development Agreements for failure to meet milestones
in such Agreements. If Motorola enters into such a development agreement with
another supplier following the termination of a Development Agreement, purchases
made pursuant to such development agreement will be excluded from the Purchase
Commitment. Should Freescale continue the development of a Product after
termination of the applicable Development Agreement on an independent basis and
develop a Product that meets the specifications, then Motorola will use
commercially reasonable efforts, time permitting, to qualify the Freescale
Product and transition from the alternate supplier’s product to the Freescale
Product as soon as commercially reasonable (not to exceed 16 weeks). If Motorola
was required to make contractual commitments to the alternate supplier regarding
volume commitments in order to get the supplier to enter into the development
agreement, then such contractual requirements will take precedence over the
Purchase Commitment. Motorola will use commercially reasonable efforts to avoid
making such contractual commitments.

 

5. Preferred Supplier for Non-Baseband Products. Freescale will be Motorola’s
“Preferred Supplier” for products from the Power Amp (PA) Semiconductor Family,
the Power Management Semiconductor Family, and the RF/IF Semiconductor Family
(“Non-Baseband Products”). Preferred Supplier means that Freescale will be given
an equal

 

Page 14



--------------------------------------------------------------------------------

opportunity to bid on all Non-Baseband Products required by Motorola, and if
Freescale’s bid is equal to or better than other bids received by Motorola with
respect to pricing, timing and features, then Freescale will be awarded a
percentage share that is consistent with a commercially reasonable dual source
strategy. The parties acknowledge that while Motorola’s preferred suppliers
typically receive between 25% to 75% share of Motorola’s requirements, no
particular percentage commitment for Non-Baseband Products is intended under
this Section. If Freescale submits a bid for a Non-Baseband Product opportunity,
and is not selected, Freescale may submit the matter to the dispute resolution
mechanism detailed in Section 3B of this Supplement. The parties will enter into
Development Agreements for Non-Baseband Products awarded to Freescale that will
establish terms for the sale of such Non-Baseband Products. If not already in
place, the parties will promptly begin negotiations toward Development
Agreements for the Non-Baseband Products listed in the Non-Baseband Schedule to
this Supplement. All of the conditions set out in Section 4(A), (B), (C) and (D)
above apply to Motorola’s obligation to purchase the minimum share awarded to
Freescale pursuant to Motorola’s commercially reasonable dual source strategy.
In addition, provided Motorola makes commercially reasonable efforts throughout
the term of this Agreement to design Non-Baseband Products into such quantities
and types of handsets that are in the aggregate, out of the entire portfolio of
handsets designed by Motorola, reasonably likely and in good faith intended to
achieve purchases of whatever minimum share Motorola awards Freescale for such
Products, Motorola will not be deemed to be in breach of its commitment to
purchase such share if Motorola’s failure to is caused by Motorola designing
Freescale Products into particular models of handsets that (i) do not sell as
many units as equivalent handsets containing products from alternate suppliers
or (ii) do not launch on the dates planned resulting in a delay on the
end-of-life of handsets that contain products from alternate suppliers. Motorola
will use good faith efforts to cure any such failures but Freescale shall have
no claim against Motorola regarding such failures including claims that Motorola
failed to use good faith efforts to cure.

 

6. Quarterly Linkage Meetings. The parties will participate in quarterly linkage
meetings to share roadmaps, scheduling and ensure progress of the Development
Agreements.

 

7. Quarterly Review and Correction Procedure.

 

A. No more than 30 days following the end of each calendar quarter during the
Term, the parties will jointly review Motorola’s performance to its Purchase
Commitments, in light of applicable adjustments and conditions in the prior
quarter.

 

B. If the parties determine that in the preceding quarter Motorola did not meet
its Purchase Commitment, Motorola will make a correction payment to Freescale
within 30 days equivalent to the gross margin Freescale would have realized had
Motorola met such obligation.

 

C. If the parties are unable to reach agreement on the respective performance of
the parties and appropriate corresponding corrections, if necessary, to achieve
the Purchase Commitment, then within 15 days from the date either party notifies
the other of its election to audit following failure to reach agreement, the
parties will select a mutually acceptable, independent, nationally recognized
auditor to review the relevant books and records of the parties to verify
compliance with the requirements of this Attachment. If the audit reveals that
Motorola has not met the Purchase Commitment, then the parties will go through
the correction procedures set forth in subparagraph B above as if they had
mutually determined that Motorola did not meet its Purchase Commitment in the
preceding quarter at their quarterly review meeting.

 

8. Valuation upon Termination. Upon the termination of this Agreement by
Freescale pursuant to Sections 4.2 or 4.3 of the Agreement, Freescale will
submit to Motorola within 30 days from the termination date a good faith claim
based on the gross margin for Products that Motorola would have purchased had it
met the Purchase Commitment, if any, taking into consideration Freescale’s
ability to mitigate the claim through the sale of Products to other parties.
Motorola must notify Freescale in writing of its acceptance or rejection of the
Freescale valuation within 10 business days of receipt of the valuation. Failure
to provide this notice will constitute rejection of the Freescale valuation. If
Motorola rejects the Freescale valuation, then the matter will be subject to the
dispute resolution process set forth in Section 23.12 of the Agreement. Upon
acceptance or resolution of the Purchase Commitment valuation, Motorola will pay
the valuation amount to Freescale as provided in Section 9 (“Payment Terms”) of
the Agreement. Upon payment of the valuation amount, Freescale will provide
mutually agreed Products in amounts corresponding to the payment (if payment is
full purchase price).

 

Page 15